Exhibit 3.a Certificate of Incorporation of Opportunity Acquis Corp. 1 . Corporate Name. The name of the Corporation is: Opportunity Acquis Corp. 2.Registered Office and Registered Agent. The address of its registered office in the State of Delaware is: 903 Clydesdale Drive , in the town of Bear, county of New Castle, State of Delaware, 19701. The name of its registered agent at such address is Christine B. Crossan . 3.Nature of Business. The nature of the business to be conducted or promoted is: to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. 4 . Capital Stock . (a) Authorized Shares of Capital Stock . The total number of shares of all classes of capital stock which the Corporation shall have authority to issue is five hundred twenty-five million (525,000,000), of which: (i)five hundred million (500,000,000) shares shall be Common Stock, par value of $0.00001 per share (the “ Common Stock ”); and (ii)twenty-five million (25,000,000) shares shall be Preferred Stock, par value of $0.001 per share (the “ Preferred Stock ”). (b) Common Stock . The following is a statement of the designations and the powers, privileges and rights, and the qualifications, limitations or restrictions thereof in respect of the Common Stock of the Corporation: (i) Dividends . Subject to the preferential dividend rights, if any, applicable to shares of Preferred Stock, the holders of shares of Common Stock shall be entitled to receive only such dividends as may be declared by the Board of Directors. (ii) Liquidation . In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Corporation, after distribution in full of the preferential amounts to be distributed to the holders of shares of Preferred Stock, the holders of shares of Common Stock shall be entitled, ratably, in proportion to the number of shares held by them, to receive all of the remaining assets of the Corporation available for distribution to holders of Common Stock. (iii) Voting Rights . Except as otherwise required by law or as otherwise provided in any Preferred Stock Designation, the holders of Common Stock shall exclusively possess all voting power and each share of Common Stock shall have one vote. (iv) Conversion . The holders of Common Stock shall have no conversion rights. (c) Preferred Stock . The following is a statement of the designations and the powers, privileges and rights, and the qualifications, limitations or restrictions thereof in respect of the Preferred Stock of the Corporation : (i)Shares of Preferred Stock may be issued from time-to-time in series or otherwise and the Board of Directors is hereby authorized, subject to the limitations provided by law, to establish and designate (a “ Preferred Stock Designation ”) series, if any, of the Preferred Stock, to fix the number of shares constituting any such series, and to fix the voting powers, designations, and relative, participating, optional, conversion, redemption and other rights of the shares of Preferred Stock or series thereof, and the qualifications, limitations and restrictions thereof, and to increase and to decrease the number of shares of Preferred Stock constituting any such series. The authority of the Board of Directors with respect to shares of Preferred Stock or any series thereof shall include but shall not be limited to the authority to determine the following: I.The designation of any series; II.The number of shares initially constituting any such series; III.The rate or rates and the times at which dividends on the shares of Preferred Stock or any series thereof shall be paid, and whether or not such dividends shall be cumulative, and, if such dividends shall be cumulative, the date or dates from and after which they shall accumulate; IV.Whether or not shares of the Preferred Stock or series thereof shall be redeemable, and, if such shares shall be redeemable, the terms and conditions of such redemption, including but not limited to the date or dates upon or after which such shares shall be redeemable and the amount per share which shall be payable upon such redemption, which amount may vary under different conditions and at different redemption dates; V.The amount payable on the shares of Preferred Stock or series thereof in the event of the voluntary or involuntary liquidation, dissolution or winding up of the Corporation; provided, however, that the holders of such shares shall be entitled to be paid, or to have set apart for payment, not less than the par value of the Preferred Stock on a per share basis before the holders of shares of the Common Stock or the holders of any other class of stock ranking junior to the Preferred Stock as to rights on liquidation shall be entitled to be paid any amount or to have any amount set apart for payment; provided, further, that, if the amounts payable on liquidation are not paid in full, the shares of all series of the Preferred Stock shall share ratably in any distribution of assets other than by way of dividends in accordance with the sums which would be payable in such distribution if all sums payable were discharged in full; VI.Whether or not the shares of Preferred Stock or series thereof shall have voting rights, in addition to the voting rights provided by law, and, if such shares shall have such voting rights, the terms and conditions thereof, including but not limited to the right of the holders of such shares to vote as a separate class either alone or with the holders of shares of one or more other class or series of Preferred Stock and the right to have more than one vote per share; VII.Whether or not a sinking fund shall be provided for the redemption of the shares of Preferred Stock or series thereof, and, if such a sinking fund shall be provided, the terms and conditions thereof; VIII.Whether or not a purchase fund shall be provided for the shares of Preferred Stock or series thereof, and, if such a purchase fund shall be provided, the terms and conditions thereof; IX.Whether or not the shares of Preferred Stock or series thereof shall have conversion privileges, and, if such shares shall have conversion privileges, the terms and conditions of conversion, including but not limited to any provision for the adjustment of the conversion rate or the conversion price; and Opportunity Acquis Corp. Page 2 Certificate of Incorporation X.Any other relative rights, preferences, qualifications, limitations and restrictions. 5.Board of Directors. The Board of Directors of the Corporation shall consist of not more than seven (7) members. The initial board of directors shall consist of two (2) members. The name and mailing address of the persons who shall serve as the directors until the first annual meeting of the stockholders or until successors are elected and qualified are as follows: Name: Mailing Address: Robert A. Lerman 20576 Linksview Circle Boca Raton, FL 33434 Kenneth B. Lerman 100 Pearl Street, 4th floor Hartford, CT 06103 6.Duration of the Corporation. The Corporation is to have perpetual existence. 7.Amendment of Certificate of Incorporation . The Corporation reserves the right to amend or repeal any provision contained in the Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred upon a stockholder herein are granted subject to this reservation. 8 .Compromise with Creditors.
